Citation Nr: 0738807	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-04 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA, i.e., stroke).  

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a right leg 
disorder.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1966 to 
January 1969.  His awards and decorations include the Combat 
Infantryman Badge (CIB), among others.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  
The veteran testified at a Travel Board hearing in November 
2005 before the undersigned Veterans Law Judge.

The veteran also perfected an appeal of the RO's denial of 
service connection for shell fragment wounds of the right 
finger and lower extremities.  However, the RO resolved that 
claim in his favor in a November 2005 decision.  And he has 
not since appealed either the initial rating or effective 
date assigned for that condition.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (indicating he must separately 
appeal these downstream issues).

Also, in June 2007, the Board requested an independent 
medical expert (IME) opinion concerning issues involved in 
this appeal.  see 38 U.S.C.A. §§ 5109(a), 7109(a) 
(West 2002); 38 C.F.R. § 20.901(d) (2007).  The IME responded 
in August 2007, and the report of his findings is in file.  
As required by law and regulation, the Board provided the 
veteran and his representative copies of this report and 
afforded them time to respond with additional evidence or 
argument.  See 38 C.F.R. §§ 20.903(a), 20.1304(c) (2007).  In 
response, the veteran submitted additional evidence, with a 
request to remand this case to the agency of original 
jurisdiction (AOJ) for initial consideration of this 
additional evidence.  Since, however, the Board is granting 
service connection for all of his claims at issue, this is 
unnecessary because he is not prejudiced by the Board's 
initial consideration of this additional evidence.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).




FINDING OF FACT

The competent evidence of record concluding there is a 
relationship between the veteran's military service and his 
current residuals of a CVA, including right leg and 
right ankle neuropathy, probatively outweighs the evidence 
against this nexus.


CONCLUSION OF LAW

The veteran has current residuals of a CVA, including right 
leg and right ankle neuropathy, which were incurred in 
service during combat.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Since the Board is granting these claims, there is no need to 
discuss whether there has been compliance with the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act (VCAA) because even if, for the sake of argument, there 
has not been, this is inconsequential and, therefore, at most 
harmless error.  
See 38 C.F.R. § 20.1102.  In any event, a review of the 
claims file reveals compliance with the VCAA.  

Governing Laws and Regulations

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  



To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  Service connection by way of the 
combat presumption may also be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  



Analysis of All Claims at Issue 

The veteran contends that he suffered a CVA during service as 
the result of a combat injury.  He asserts he was thrown off 
his armored personnel carrier (APC) due to a rocket propelled 
grenade (RPG) from the enemy sometime in 1968 while serving 
in Vietnam.  He says he suffered consequent injuries to his 
head and the right side of his body, including his lower 
extremities.  As a further result of this trauma, he asserts 
that he suffered a stroke (CVA) at Fort Huachuca in Arizona.  
He adds that current neurological symptoms affecting his 
right leg and right ankle stem from a combination of the RPG 
attack and subsequent CVA.  See his November 2005 hearing 
testimony before the Board.  He has already, incidentally, 
established his entitlement to service connection for 
shrapnel wounds to his right hand and right leg that occurred 
during that same incident.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
In this regard, a February 2003 VA neurological examiner 
described the veteran's current neurological findings in 
detail and concluded he had "the marked residuals of a CVA 
with resultant weakness and loss of function, and mobility 
which has occurred over the years."  Specifically, the 
examiner documented general right-sided weakness, affected 
speech, and tremors.  Both the right leg and right ankle 
exhibited neurological symptoms of weakness, atrophy 
(reduced-size in comparison to the left side), and decreased 
reflexes.  The examiner believed these residuals were all due 
to a previous CVA.

Furthermore, various private medical personnel have 
documented right side hemiparesis related to a CVA.  A 
magnetic resonance imaging (MRI) report dated in July 2003 
reportedly showed subtle abnormalities, with the differential 
diagnosis including a low-grade sub-cortical ischemic event, 
low grade neoplasm, or, less likely, a telangiectasia.  A 
private neurologist wrote in August 2003 that 
the abnormalities were "in a region which would explain [the 
veteran's] history of right sided weakness with mild 
residual."  A repeat MRI in September 2003 was interpreted 
as showing a new subacute cerebral infarction involving the 
left occipital and occipitoparietal region, probable venous 
angiomas in the left frontal regions, and an old infarct in 
the left temporal lobe.  In a September 2003 report, the 
examiner indicated the MRI findings explained the mild 
residual right hemiparesis.  Based on these findings, the 
evidence at least confirms the veteran has residuals of a CVA 
with right-sided hemiparesis and related neurological 
symptoms involving his right ankle and right leg.  

Service medical records (SMRs) indicate the veteran was 
initially seen at Fort Huachuca, Arizona, in August 1968 with 
a diagnosis of CVA.  The record from that facility notes the 
disorder was incurred in the line of duty.  The following 
day, he was transferred to Letterman General Hospital in San 
Francisco, California, for further evaluation of right upper 
and lower extremity weakness.  It was shown that he exhibited 
mild expressive aphasia, moderate spastic right hemiparesis, 
and continued difficulty with recent memory.  Diagnostic 
testing at Letterman Hospital showed poor perfusion of the 
left parietal area and borderline electroencephalographic 
(EEG) findings.  After six months, though, he reportedly had 
made a remarkable recovery, with only mild residual right-
sided weakness and difficulty groping for the right word 
remaining.  The final diagnosis was left cerebral vascular 
accident, etiology undetermined, thrombosis and vascular 
malformation considered, not proven.  The examiner commented 
that the condition existed prior to service and was not 
incurred in the line of duty.  

With regard to a pre-existing condition, Letterman Hospital SMRs 
refer to a prior 1964 hospitalization for a CVA before the 
veteran entered service in March 1966.  Specifically, in 
September 1964, when he was 18 years old, approximately 18 months 
prior to beginning active duty in the military, he was admitted 
to a private hospital for treatment of a cerebrovascular 
thrombosis with total right hemiparesis.  It was noted that the 
records of that hospitalization do not indicate to what extent he 
improved with treatment, but the actual pre-service records have 
not been associated with the claims folder.  In a medical history 
questionnaire he completed during his military enlistment 
examination in March 1966, he did not mention any prior 
hospitalization or any pertinent CVA symptoms.  Moreover, the 
examiner did not record any pertinent abnormal clinical findings 
or other residuals of that CVA prior to service.  The veteran 
began serving on active duty in the military that same month.  
Nonetheless, there appears to be sufficient evidence that he 
suffered a CVA prior to service.  There is, however, also 
evidence showing he suffered another stroke during service.  So 
the determinative issue is whether his CVA during service can at 
least partially account for his current residual symptoms, 
including neurological symptoms involving his right ankle and 
right leg.  

The veteran's DD Form 214 shows he received the CIB, among 
other awards and medals, which is prima fascia evidence he 
engaged in combat.  Moreover, in a November 2005 rating 
decision, the RO granted service connection for residuals of 
shrapnel wounds from his combat service, thus conceding his 
combat experience.  The Board finds that his description of 
the RPG attack and subsequent injuries to his head and right 
side of his body is consistent with his combat service.  
Therefore, there is satisfactory evidence of incurrence of 
injuries leading to a CVA in service, despite the lack of 
official confirmation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  The Board has found the history provided by the 
veteran to be credible as to the places, types, and 
circumstances of his service in Vietnam, and there is no 
evidence to rebut his assertions.  Although the combat 
presumption is in effect, he must still present evidence 
etiologically linking his injuries in service to his current 
CVA residuals.  Cohen, 10 Vet. App. at 138.

Concerning this, with regard to a nexus, there are several 
favorable and unfavorable opinions of record.  As to the positive 
opinions, the February 2003 VA neurological examiner, upon a 
review of the claims folder, described the veteran's current 
neurological findings in detail and concluded that the veteran 
had marked residuals with resultant weakness and loss of function 
and mobility, attributable to an in-service CVA.  In addition, in 
reporting the veteran's relevant medical history, a private 
examiner in February 1999 noted the veteran had sustained a 
closed head injury as a teenager resulting in some neurological 
findings on the right side of his body that were transient.  This 
doctor stated those prior findings were "exacerbated by a 
shrapnel injury [the veteran] sustained in the Vietnam War."  
Furthermore, private treatment letters from a chiropractor at 
Shelton Chiropractic dated in June 2003 and December 2005 
indicate that the veteran's in-service head trauma during the APC 
attack resulted in a concussion leading to stroke, ultimately 
causing permanent weakening of the right ankle and right knee.  
Finally, Dr. J.D. opined in November 2005 that the veteran has 
right-sided weakness, confirmed by an MRI of the brain and by a 
neurologist, most likely due to an injury sustained when he was 
ejected from an APC in Vietnam.  Thus, there is clear, competent 
medical evidence that supports a nexus finding.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).   

In contrast, a medical opinion was obtained from another VA 
physician in May 2003.  That physician reviewed the claims file 
and indicated the August 1968 evaluation report during service 
suggested "that [the veteran's] service in the military did not 
aggravate [his pre-existing CVA]."  In addition, the SMR 
treatment reports from Letterman Hospital provide evidence 
indicating that the veteran's CVA existed prior to service, 
and was not incurred in the line of duty.  At the same time, it 
is significant the military inducted the veteran into service at 
the entrance examination, without noting any 
pre-existing CVA or neurological problems.  See VAOPGCPREC 3-2003 
(July 16, 2003) (where VA's General Counsel indicated that, to 
rebut the presumption of soundness at service entrance, VA must 
demonstrate by clear and unmistakable evidence both that the 
disease or injury in question existed prior to service and that 
it was not aggravated by service beyond its natural progression).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  



As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

In light of the conflicting medical evidence, in June 2007, 
on its own initiative and pursuant to VA regulation, the 
Board requested an IME opinion seeking to clarify whether the 
veteran sustained a head injury or second CVA during service 
that can account for his current neurological symptoms or 
whether the residuals of his CVA prior to service were 
aggravated by his active duty.  Specifically, the IME was 
asked to answer the following questions:  
        
1.  Based on the presently assembled factual 
evidence of record, what specific 
cerebrovascular entity was the most likely 
cause of the veteran's pre-service neurological 
manifestations, including his right 
hemiparesis?  What is the likelihood (very 
likely, as likely as not, and highly unlikely) 
that, despite the "normal" neurological 
findings at both service entrance examination 
in March 1966 and service separation 
examination in January 1969, the veteran 
nevertheless had residual neurological 
abnormalities?

2.  Based on your review of the veteran's service 
medical records (contained in the manila 
envelope in volume 1 of the claims file), what 
best explains the right hemiparesis described 
in the August 1968 medical work-up conducted at 
the request of the veteran prior to his 
discharge from military service?  Please 
elaborate on the referenced in-service 
neurological findings, including pertinent 
discussion as to whether they are merely 
residuals of pre-service origin or represent 
entirely new neurological findings of in-
service onset.

3.  What neurovascular disorder(s) best explains 
the veteran's current neurological 
abnormalities?

In August 2007, in response, the IME found that the veteran 
most likely suffered a stroke in 1964 prior to service that 
was not documented upon induction into the military in March 
1966.  Although the examiner expressed some doubt as to 
whether the veteran suffered an additional stroke in 1968 
during service, he concluded by stating that the veteran's 
current neurological abnormalities are probably a 
"combination" of progressive residual deficits from the 
initial stroke plus subsequent strokes.  Therefore, the 
examiner did not totally discount the possibility that the 
veteran suffered additional "silent" strokes during 
service, ultimately providing evidence in support of the 
veteran's assertions, especially in light of the other 
positive medical opinions of record.  

Overall, the Board finds that the medical opinions of record 
which support or infer a relationship between the veteran's 
current CVA residuals, including right ankle and right leg 
neuropathy, and an in-service CVA resulting from a combat 
injury, outweigh the medical evidence that rejects an 
etiological relationship to his 
in-service injuries.  As such, and with consideration of the 
combat presumption, the Board resolves any reasonable doubt 
in favor of the veteran.  Therefore, service connection for 
residuals of an in-service CVA including right-sided 
hemiparesis with right ankle and right leg neuropathy is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board emphasizes that, by this decision, it does not 
intend to express a finding or belief that all of the 
veteran's right leg and right ankle problems are attributable 
to an in-service CVA.  In this regard, private and VA 
treatment records from the 1980s and 1990s document right 
ankle and right leg surgeries that may be wholly unrelated to 
his in-service injuries.  However, the neuropathic symptoms 
assessed by the February 2003 VA neurological examiner appear 
clearly related to the 
in-service CVA.  In any event, the precise nature and extent 
of these residuals are not at issue before the Board at this 
time.    

  


ORDER

Service connection for residuals of a CVA is granted.   

Service connection for right ankle neuropathy is granted.

Service connection for right leg neuropathy is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


